Citation Nr: 1124809	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  06-35 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include left ear hearing loss disability or right ear hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic pain syndrome.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety or obsessive-compulsive disorder.

5.  Entitlement to a rating in excess of 10 percent for degenerative changes of the right (major) wrist prior to November 18, 2005.

6.  Entitlement to a rating in excess of 20 percent for degenerative changes of the right (major) wrist since November 18, 2005.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from February 1975 to March 1977.  The issues addressed in this Decision and Remand arise from more than one decision by an agency of original jurisdiction.  Some issues addressed in this appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Medical and Regional Office Center (MROC) in Wichita, Kansas.  The Board Remanded those claims in January 2009.  In February 2008, the Veteran testified before the undersigned Veterans Law Judge sitting at the Wichita, Kansas RO.  A transcript of that hearing is of record.

Several claims for service connection were denied by the MROC in January 2008.  The Veteran perfected appeal of those issues in October 2008.  The Board has appellate jurisdiction over those issues at this time.  
The agency of original jurisdiction (AOJ) adjudicated separate claims for service connection for an anxiety disorder and for obsessive-compulsive disorder.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Therefore, the Board has recharacterized the claims for service connection for anxiety and for obsessive-compulsive disorder as a single claim for an acquired psychiatric disorder, to include an anxiety disorder and an obsessive-compulsive disorder.  The issues on appeal are more accurately described as listed on the title page of this decision.

The record reflects that the Veteran has raised additional claims during the pendency of the appeal.  The record before the Board does not reflect whether these claims have been adjudicated.  In particular, the Board notes that the Veteran sought service connection for osteoarthritis of the right radius in October 2008 and sought service connection of the right thumb carpal metacarpal joint by a claim submitted in February 2009.  The record does not reflect that the RO has responded to these claims.  Additionally, the Veteran seeks service connection for a shoulder-to-hand syndrome as separate from a claim for a chronic pain disorder.  These claims are REFERRED to the agency of original jurisdiction for any action necessary.  The claims files also reflect that a question as to the Veteran's competency to handle his own benefits was raised.  It is not clear whether this claim has been resolved.

The claims of entitlement to service connection for left ear hearing loss disability, tinnitus, chronic pain syndrome, an acquired psychiatric disorder, a rating in excess of 20 percent for degenerative changes of the right wrist since November 18, 2005, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's right ear hearing thresholds, and his speech recognition score, show that his hearing in the right ear is not within the definition of hearing loss disability for VA purposes.

2.  The Veteran manifested pain on motion of the right wrist in any plane, including loss of half of the normal range of both palmar flexion and dorsiflexion (extension), some loss of ulnar deviation and radial deviation of the wrist, and used a wrist brace, prior to November 18, 2005, but limitation of motion of the right wrist did not result in ankylosis or objective loss of motion of the forearm.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Prior to November 18, 2005, entitlement to an initial evaluation beyond 10 percent for loss of dorsiflexion of the right wrist with arthritis is not established, but the criteria for a separate 10 percent initial evaluation for loss of palmar flexion, right wrist, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for hearing loss of the right ear, and contends that he is entitled to an increased initial evaluation in excess of 10 percent for his right wrist disability.  


VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Duty to notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

After the Veteran sought service connection for the five disorders addressed in this decision, the MROC issued a December 2006 letter which advised the Veteran of the criteria governing service connection.  This letter advised the Veteran of provisions regarding assigning a disability evaluation and the effective date assigned for an increased evaluation, if service connection were to be granted.  This letter included notice of each item VA must address regarding its duties to notify and assist a Veteran.  

As to the claims addressed in this appeal which were the subject of the Board's January 2009 Remand, the RO issued a March 2009 letter which advised the Veteran of the criteria applicable to each of the claims addressed in the Remand.  The March 2009 letter addressed the criteria for an increased evaluation and the provisions regarding assigning a disability evaluation and the effective date assigned for an increased evaluation, if granted.  This communication, as well as prior May 2007 and September 2007 VCAA letters regarding the Remanded claims, included notice of each item VA must address regarding its duties to notify and assist a Veteran.  

The Board finds that the Veteran was notified advised of all information for which notice is required under the VCAA.  To the extent that there was any defect in the timing or content of any notice to the Veteran, the Veteran has not raised any claim that he was prejudiced by any such defect.  There is no presumption that any timing or content notice resulted in prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  The record establishes that the Veteran has had a full and fair opportunity to participate in the adjudication of the claims addressed in this decision.  The Board finds, as a matter of fact, that no defect in the timing or content of notice resulted in prejudice to the Veteran.  The appeal may be adjudicated without further notification.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records, including entrance and separation examinations, are associated with the claims file.  

Voluminous VA clinical records, including at least 1,000 pages of non-duplicative records, have been associated with the claims file.  The Veteran has been afforded VA examination as to each claim address in the Decision below.  As to the claim addressed below that is the subject of the Board's January 2009 Remand, the Board is also satisfied there was substantial compliance with the Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Thus, as there is no indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition.  There is a presumption applicable for service connection for organic diseases of the nervous system which applies to some types of hearing loss manifested within one year following service discharge, and the provisions regarding presumptions have been considered in this decision.  

In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within his knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible").  In each case, the Board must apply a two-step analysis, and first determine whether the claimed disorder is the type of injury or disease for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record, including evidence such as any in-service record documenting the injury or disease.

Right Ear Hearing Loss

VA audiology examination was conducted in February 2007.  The Veteran's hearing acuity varied from 5 dB to 20 dB in the right ear at all levels tested, and his speech recognition score was 96 percent in the right ear.  The Veteran has not indicated, at any time since February 2007, that his ability to hear out of the right ear has changed.  The clinical records of general medical evaluations conducted in May 2007 and January 2008 reflect that the Veteran denied diminished hearing.  Records of outpatient treatment and vocational rehabilitation assessment reflect that the Veteran did not report difficulty hearing, and no provider referred the Veteran for examination of his hearing.  Therefore, the Board concludes that the Veteran has not experienced diminished hearing in the right ear since the February 2007 audiology examination.  Therefore, the duty to assist does not require that additional examination be provided.  

Impaired hearing will be considered a disability only after threshold requirements are met.  38 C.F.R. § 3.385.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In this case, the Veteran's right ear hearing acuity does not meet any prong of the definition of hearing loss disability.

Service connection may only be granted if claimed hearing loss is of sufficient severity to be considered a disability for VA purposes.  Whether the Veteran meets the criteria for service connection for a hearing disability loss is based on mechanical application of results of audiometric examination to the definition provided by the law.  The Veteran's lay statements regarding hearing acuity are credible evidence that the Veteran perceives a subjective hearing loss, but the Veteran's lay statements are not competent evidence which establishes that the Veteran's hearing acuity meets the definition of hearing loss disability set by law.  See, e.g, Lendenman v. Principi, 3 Vet. App. 345 (1992).

The only competent evidence which the Board may accept to establish whether the regulatory criteria for the definition of hearing loss disability are met is objective evidence of actual hearing acuity.  Therefore, as there is no objective evidence of post-service right ear hearing loss disability on audiometric testing of the right ear, service connection for hearing loss, right ear, cannot be granted.  The claim must be denied.  

Increased Rating

Criteria

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service treatment records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.

In an appeal from an initial rating, the Board must consider the medical evidence during the entire period since the Veteran's claim was first filed.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.


Right wrist disability before November 2005

The Board notes that DC 5215 provides a maximum 10 schedular percent when there is limitation of motion of the wrist with dorsiflexion less than 15 degrees or with palmar flexion limited in line with the forearm.  

Alternatively, under Diagnostic Code 5214, a 30 percent disability evaluation is warranted when there is favorable ankylosis in 20 to 30 degrees of dorsiflexion in the major wrist.  A 40 percent disability evaluation is contemplated for ankylosis of the major wrist in any other position, except favorable.  A 50 percent rating is assigned for ankylosis of the major wrist when ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  DC 5214.

Normal range of motion in the wrist is 70 degrees of dorsiflexion (extension) and 80 degrees of palmar flexion.  Normal ulnar deviation of the wrist is 45 degrees and normal radial deviation of the wrist is 20 degrees of motion.  38 C.F.R. § 4.71, Plate I.  Normal motion of the forearm is to 80 degrees of pronation and 85 degrees of forearm supination.  

Facts

The Veteran sought service connection for right wrist disability in November 2004, and that claim was granted.  From November 2004, a 10 percent initial evaluation for arthritis of the right wrist with limitation of motion has been granted under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5215 and DC 5010.  DC 5010 provides criteria for evaluation of arthritis.  The rating decision does not state whether the assigned initial 10 percent evaluation is based on limitation of dorsiflexion or is based on limitation of palmar flexion.  As noted above, a 10 percent evaluation under DC 5215 may be based on limitation of either limitation of dorsiflexion or limitation of palmar flexion.  For purposes of this discussion, the Board will characterize the assigned 10 percent initial evaluation as based on limitation of dorsiflexion.

Clinical records dated from February 2004 through November 2005 disclose that the Veteran complained of wrist pain.  The Veteran requested and received a wrist brace.  He complained of pain radiating from the hand to the shoulder and from the shoulder to the hand.  One examiner during this period noted that the Veteran had dorsiflexion about one-hand of the normal range of motion and palmar flexion about one half of the normal range of motion.  That examiner did not clearly indicate where the Veteran's pain on use began or ended.  On other examinations, the Veteran indicated that his pain was too bad to permit any motion of the hand.  

Clinical records dated from February 2004 through November 2005 disclose that radiologic examination of the wrist in November 2005 disclosed progression in the post-traumatic degenerative osteoarthritis since the March 2004 examination.  

Analysis 

Although the Veteran does not meet the schedular criteria for a 10 percent evaluation for limitation of dorsiflexion of the wrist under DC 5215 (since, at least on some examinations, he was able to dorsiflex the wrist in excess of 15 degrees), the RO has granted a 10 percent initial evaluation under DC 5215 for limitation of dorsiflexion with arthritis.  The Board does not disagree with that evaluation, since it appears that, at least on some examinations, dorsiflexion of the wrist was painful, and the Veteran's pain on motion and use must be considered in the assignment of a rating under DC 5215.  The Board agrees that the Veteran approximates the criterion for a 10 percent evaluation based on loss of dorsiflexion, with consideration of pain.  

The clinical evidence also reflects that the Veteran has some limitation of palmar flexion, although the extent of palmar flexion varied at different examinations.  However, it appears that, at least on some evaluations, palmar flexion of the wrist was painful.  The Veteran requested a wrist brace so that he would not be able to move the wrist as much, because such motion was painful.  

The Board also notes that, in addition to limitation of dorsiflexion and limitation of palmar flexion, the Veteran also manifests limitation of motion or pain with radial deviation and ulnar deviation.  38C.F.R. § 4.71, Plate I.  There is no Diagnostic Code which authorizes a specific evaluation for pain or limitation of motion on radial or ulnar deviation, unless there is ankylosis.  DC 5214.  The evidence establishes that the Veteran does not have ankylosis of the right wrist in any plane, and retains some motion of the right wrist in all planes.  

Given the Veteran's complaints of pain with the motions of palmar flexion, radial deviation, and ulnar deviation, but without ankylosis in any plane, the Board finds that the Veteran approximates the criteria for a 10 percent evaluation for a separate, initial, 10 percent evaluation for limitation of palmar flexion, under DC 5215.  It is more appropriate to rate the Veteran's limitations of palmar flexion, radial deviation, and ulnar deviation under DC 5215 than under any other Diagnostic Code, because the Veteran is able to move the right wrist in all planes, and, as a factual matter, does not meet or approximate the criteria for ankylosis under any Diagnostic Code and does not meet or approximate the criteria for evaluation under any other potentially-applicable Diagnostic Code.

Because DC 5215 authorizes a 10 percent evaluation for limitation of dorsiflexion and a 10 percent evaluation for limitation of palmar flexion, and the Veteran approximates the criteria for a 10 percent evaluation for each limitation of motion, the Board finds that the Veteran is entitled to a separate, initial 10 percent evaluations for right wrist disability due to palmar flexion.  

One 10 percent initial evaluation has been granted for right wrist disability with arthritis, which the Board has characterized as based on limitation of dorsiflexion.  The 10 percent initial evaluation assigned for limitation of dorsiflexion is the maximum schedular evaluation for limitation of dorsiflexion, so an initial evaluation in excess of 10 percent for limitation of dorsiflexion is not authorized under schedular criteria.  Similarly, the 10 percent initial evaluation assigned in this decision for limitation of palmar flexion is the maximum schedular evaluation for that limitation, so an initial evaluation in excess of 10 percent for limitation of palmar flexion is not authorized under schedular criteria. 

The Board has considered whether the criteria for an initial evaluation in excess of 10 percent, either for limitation of dorsiflexion or for limitation of palmar flexion, is met under any alternative Diagnostic Code.  See DCs 5003 (degenerative arthritis), 5010 (traumatic arthritis), 5214 (ankylosis of the wrist), DC 5125 (loss of use of the hand).  However, the Veteran is not entitled to a higher schedular evaluation for wrist disability based on ankylosis of the wrist, because he does not have ankylosis (fusion) of the wrist, either in a favorable or an unfavorable position.  He is not entitled to a higher schedular evaluation for wrist disability based on loss of use of the hand, because the evidence establishes that he does not have loss of use of the right hand.  

Since the Veteran is already in receipt of the maximum schedular rating based on limitation of motion of the wrist under DC 5215, the Veteran is not entitled to a separate compensable evaluation under DC 5003 nor 5010, for arthritis, since the regulation specifies that an evaluation for arthritis may not be assigned where a compensable evaluation for limitation of motion of the joint has been assigned.  38 C.F.R. § 4.71a, DCs 5003, 5010.

No provider has indicated that the Veteran's right wrist disability results in neurological symptoms, nor does it appear that the Veteran has raised such a contention.  Therefore, as there is no medical evidence of impairment of any nerve in the hand or forearm, the diagnostic codes pertaining to those radicular groups are not for application.  38 C.F.R. § 4.124a, DCs 8513, 8514, 8517, 8518, 8519.  Additionally, as there is no evidence of muscle injury, the diagnostic criteria governing those disabilities are not applicable in this instance.  38 C.F.R. § 4.73.

As the Veteran's right wrist disability is not productive of ankylosis, either favorable or unfavorable, or of limitation of pronation or supination of the forearm, no increased initial evaluation is available under any Diagnostic Code applicable for limitation of motion of the forearm or for ankylosis of the wrist neurological symptoms.  The preponderance of the evidence is against an evaluation in excess of the 10 percent initial evaluation, prior to November 18, 2005, for limitation of dorsiflexion.  A separate initial 10 percent evaluation, but no higher initial evaluation, may also be granted for loss of palmar flexion of the right wrist under DC 5215 prior to November 18, 2005.

Extraschedular Consideration

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. at 115; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96 (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b) (1) is applicable).

The Board finds that the Veteran's disability picture due to right wrist disability is not so unusual or exceptional in nature as to render inadequate the ratings assigned herein.  The Board specifically notes that the disability picture being evaluated in this decision includes only the Veteran's service-connected right wrist disability, and does not include the Veteran's right thumb disability, which is separately evaluated.  The Board has considered loss of dorsiflexion, palmar flexion, and diminished ulnar and radial deviation.  Because the maximum schedular evaluations based on limitation of motion are already assigned, additional consideration in this regard is not warranted.  The Board finds that there is no other manifestation of right wrist disability which has not been considered in the above determinations, which address the Veteran's use of a wrist brace.  

The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.

Conclusion

Resolving reasonable doubt in the Veteran's favor, the appeal for an increased rating in excess of 10 percent for degenerative changes of the right (major) wrist with limitation of dorsiflexion prior to November 18, 2005 is denied, but a separate, 10 percent initial evaluation is granted for limitation of palmar flexion of the right wrist under DC 5215.  

Since the benefit of the doubt has been afforded to the Veteran in assigning the two separate 10 percent evaluations under DC 5215, the preponderance of the evidence is unfavorable to a claim for an initial evaluation in excess of the additional, separate 10 percent evaluation assigned for right wrist disability based on limitation of palmar flexion.  As the evidence is not in equipoise, there is no doubt which may be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim is denied.  


ORDER

The appeal for service connection for right ear hearing loss disability is denied.

An initial evaluation in excess of 10 percent prior to November 18, 2005, for limitation of dorsiflexion of the right wrist under DC 5215, is denied, but a separate initial 10 percent evaluation for loss of palmar flexion of the right wrist under DC 5215, prior to November 18, 2005, is granted, subject to law and regulations governing the effective date of an award of monetary compensation.



REMAND

The Veteran's left ear hearing loss is manifested by a speech recognition score of 92 percent.  Under 38 C.F.R. § 3.385, hearing loss manifested by speech recognition less than 94 percent using the Maryland CNC word test is defined by VA as a hearing loss disability.  The Veteran's left ear speech recognition was 92 percent.  Therefore, a medical opinion as to whether his hearing loss disability is related to his service is required.   

Additionally, in February 2007 the Veteran reportedly experienced tinnitus.  However, it is unclear as to whether the Veteran currently has a tinnitus disability, and if so, whether it is related to service or any event of service.  As such, an examination with a medical opinion is needed. 

The Veteran contends that he has a chronic pain syndrome.  The record reflects that the Veteran has not been afforded VA examination with regard to this claim, although the clinical records clearly establish that the Veteran has complained of pain on numerous occasions.  A VA examination should be afforded and VA medical opinion relevant to this claim should be obtained.  

The Veteran claims that he has a psychiatric disorder because of his right wrist pain.  In November 2006, a VA provider stated that the Veteran's chronic pain due to service-connected right wrist disability contributes to current depressive symptoms.  This statement was accepted as a claim for service connection for a psychiatric disorder.  This opinion is not definitive enough to service as a basis for granting a claim of entitlement to service connection for a chronic pain disorder or an acquired psychiatric disorder, but appears somewhat favorable to these claims.  A definitive medical opinion is required under the duty to assist.  In particular, the opinion does not provide the evidence necessary to decide a claim on the basis of secondary service connection, nor has the Veteran been advised of those requirements.  See 38 C.F.R. § 3.310(b) (effective October 10, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In its January 2009 Remand, the Board directed the AOJ or develop the Veteran's claim for a rating in excess of 20 percent for degenerative changes of the right (major) wrist since November 18, 2005 and to readjudicate that claim.  In the July 2010 supplemental statement of the case (SSOC), the AOJ (the Appeals Management Center) adjudicated the claim addressed in the decision above, but did not readjudicate the issue of the appropriate evaluation for right wrist disability from November 18, 2005.  The July 2010 SSOC is the only SSOC issued following the January 2009 Remand.  In the absence of readjudication of the claim, the Board cannot find that there is substantial compliance with the prior Remand, as required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
 
The outcome of the Remanded claims could affect the outcome of the claim for TDIU.  Therefore, the claim of entitlement to TDIU is DEFERRED until the adjudication of each claim addressed above, and any pending but unadjudicated claim for service connection, is completed.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has been treated by any non-VA providers for left ear hearing loss, tinnitus, chronic pain syndrome, and a right wrist disorder since January 2008.  Obtain any identified records.  If any requested records are unavailable, the Veteran should be informed of such and provided with an opportunity to submit such reports.

2.  Obtain the Veteran's VA clinical records since January 2008.  If any requested records are unavailable, the Veteran should be informed of such and provided with an opportunity to submit such reports.

3.  The Veteran should be advised of the criteria for substantiating each of his claims, including the criteria for substantiating a claim for service connection on a secondary basis, including on the basis of aggravation, under 38 C.F.R. § 3.310(b).  The Veteran should be advised that compensation is payable only for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Veteran should be advised of the applicability of the provisions of 38 C.F.R. § 3.310(b) as amended, effective from October 10, 2006, to his November 2006 claim for secondary service connection for an acquired psychiatric disorder, and should be advised that the amended provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  

4.  Afford the Veteran a VA audiology examination to obtain opinion as to etiology of a current left ear hearing loss disability and to ascertain whether he has tinnitus and if so, whether it is service-related.  The claims folder and a copy of this Remand should be made available to the examiner.  

The examiner should obtain a complete noise exposure history from the Veteran, review the entire claims file, and should indicate, in the examination report, that such review was performed.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  
      
      The examiner should note whether the Veteran has left ear hearing loss.  The examiner should state whether the Veteran has tinnitus.  The examiner should also express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a current left ear hearing loss, if present, and/or tinnitus, if present, is/are etiologically related to the Veteran's military service or any incident thereof.  

In answering the question, the examiner must comment on the Veteran's lay statements as to onset of and history of hearing loss and tinnitus.  The rationale for the opinion expressed should be provided.  If the requested opinion cannot be provided without resort to pure speculation, the examiner should explain why speculation would be required.  

5.  Afford the Veteran a VA examination as necessary to determine whether the Veteran has a chronic pain syndrome.  The claims folder and a copy of this Remand should be made available to the examiner.  The examiner should obtain history from the Veteran, review the entire claims file, and should indicate, in the examination report, that such review was performed.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  

The examiner should address the following questions:
      (i).  Does the Veteran manifest a chronic pain syndrome?  
      (ii).  If the Veteran has a chronic pain syndrome, please state whether it is at least as likely as not (50 percent or greater probability) that a current chronic pain syndrome is due to or the result of service-connected right wrist and thumb disabilities.  
      (iii).  If a chronic pain syndrome is present, but is not directly due service-connected right wrist and thumb disability, is the pain syndrome aggravated, that is, permanently increased in severity, as a result of the service-connected disabilities?  
In answering the questions, the examiner must comment on the Veteran's lay statements as to onset of and history of pain.  The rationale for the opinion expressed should be provided.  If the requested opinion cannot be provided without resort to pure speculation, the examiner should explain why speculation would be required.  

6.  Afford the Veteran a VA psychiatric examination.  The claims folder and a copy of this Remand should be made available to the examiner.  The examiner should obtain history from the Veteran, review the entire claims file, and should indicate, in the examination report, that such review was performed.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  

The examiner should address the following questions:
      (i).  Does the Veteran manifest a current psychiatric disorder?    
      (ii).  Is it at least as likely as not (50 percent or greater probability) that a current psychiatric disorder had its onset during the Veteran's active service?
      (iii).  Is it at least as likely as not (50 percent or greater probability) that a current psychiatric disorder has been chronic and continuous since the Veteran's active service?
      (iv).  Is it at least as likely as not (50 percent or greater probability) that a current psychiatric disorder is aggravated by, that is permanently increased by, the Veteran's service-connected thumb and wrist disabilities?  If so, describe the severity of the current psychiatric disorder and describe the extent of the aggravation, that is the percentage increase in severity of disability, due to aggravation by the service-connected disabilities. 
In answering each question, the examiner must comment on the Veteran's lay statements as to psychiatric disorder.  

The rationale for the opinion expressed should be provided.  If the requested opinion cannot be provided without resort to pure speculation, the examiner should explain why speculation would be required.  

7.  Readjudicate the claim for a rating in excess of 20 percent for degenerative changes of the right (major) wrist since November 18, 2005, to include consideration of whether a separate rating under Diagnostic Code 5215 is warranted.  

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing each item discussed above, and taking any further development deemed appropriate, readjudicate the issues on appeal, including the claim for TDIU.  If any benefit is not granted in full, the appellant and representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


